Citation Nr: 0819142	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1978 to July 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.  The Board remanded the case for additional 
development of evidence in August 2007.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

The veteran developed hearing loss and tinnitus as a result 
of chemotherapy given as treatment for his service-connected 
testicular cancer.


CONCLUSION OF LAW

Hearing loss and tinnitus were proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran testified during the hearing held before the 
undersigned Veterans Law Judge in May 2007 that he had 
developed hearing loss and tinnitus as a result of noise 
exposure during service due to his duties loading trucks and 
aircraft as a cargo handler.  The veteran's alternative 
contention, as presented by his representative, is that he 
has developed hearing loss and tinnitus secondary to a 
service-connected disability, specifically, secondary to 
chemotherapy take for treatment of a service-connected 
testicular cancer.  

Service connection has been previously established for 
residuals of testicular cancer, rated as noncompensably 
disabling.  Older medical records in the claims file reflect 
that the veteran was seen in service for enlargement and 
tenderness of the right testicle, but it was felt to be 
benign.  Shortly after service, apparently in 1984, he was 
diagnosed with cancer of the left testicle.  VA treatment 
records dated in 1985 show that he was treated with surgery 
and chemotherapy.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The only medical opinion which is of record is a VA opinion 
dated in September 2007 which weighs in favor of the claim.  
The examiner noted that the veteran had a history of being 
treated for service-connected testicular cancer with 
chemotherapy.  The report also reflects that the veteran had 
constant tinnitus, and had hearing loss of sufficient 
severity to meet the standards to be considered a disability 
for which service connection may be granted under 38 C.F.R. 
§ 3.385.  The examiner concluded that "The hearing loss and 
tinnitus are more likely to be attributable to ototoxins 
reportedly incurred for the treatment of testicular cancer."  
Although the VA examiner mistakenly indicated that the 
chemotherapy occurred during service, rather than after 
service, this error is inconsequential in light of the fact 
that the veteran is service-connected for the testicular 
cancer which required the chemotherapy.  

Based on the foregoing evidence, the Board finds that the 
veteran developed hearing loss and tinnitus as a result of 
chemotherapy given as treatment for his service-connected 
testicular cancer.  Accordingly, the Board concludes that 
hearing loss and tinnitus were proximately due to or the 
result of a service-connected disability.  






ORDER

1.  Service connection for hearing loss is granted.

2.  Service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


